Citation Nr: 1011301	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  99-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from August 1978 to August 
1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board remanded the case for development in April 2004.  
Upon return of the case to the Board, the Board again 
remanded the case in March 2009.  The case now returns to the 
Board for further review.  

The Board has broadened the appeal to also include service 
connection for a psychiatric disorder other than PTSD, based 
on a recent decision by the U.S. Court of Appeals for 
Veterans Claims finding that a claim for PTSD, where the 
record reasonably indicates the presence of one or more other 
psychiatric disabilities, must also be considered as a claim 
for the other psychiatric disability.  The Court's rationale, 
in short, is that the Veteran cannot be held to a medical 
level of understanding of differences between various 
psychiatric disorders, so that his claim for the one also 
must be considered a claim for other psychiatric disability 
as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).  In this case, the Veteran has been diagnosed 
with other psychiatric disorders within the medical record, 
including depression and alcohol dependence.  

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

FINDING OF FACT

The RO, in the course of appeal, granted service connection 
for bilateral hearing loss, which in substance and effect 
constituted a grant of that benefit sought.



CONCLUSION OF LAW

Because the appellant has in substance and effect been 
granted the benefit sought, of service connection for 
bilateral hearing loss, there remains no case in controversy 
for appellate review, and the Board does not have 
jurisdiction to consider the claim. 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 19.4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the RO's favorable decision in 
October 2009 granting service connection for bilateral 
hearing loss, and the Board's determination herein that that 
action amounts to a grant of the entire benefit sought in the 
Veteran's claim for service connection for bilateral hearing 
loss, there is no reasonable possibility that additional 
notice and assistance would further that claim, and hence no 
further VCAA notice or assistance is required.  Wensch.



II. Claim for Service Connection for Bilateral Hearing Loss

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal. 
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  At 
issue here is the Board's authority to review claims on an 
appellate basis. 38 U.S.C.A. § 7104; 38 C.F.R. § 19.4.

The Veteran had appealed a claim for service connection for 
bilateral hearing loss.  However, in the course of appeal 
following the Board's remand of that claim in April 2004 and 
again in March 2009, the RO granted service connection for 
bilateral hearing loss in an October 2009 decision.  Thus, 
the Veteran has been service connected for his bilateral 
hearing loss.

The benefit sought in the claim on appeal having been thus 
granted, there remains no justiciable case or controversy for 
review by the Board regarding his appealed claim for service 
connection for bilateral hearing loss, as contemplated by 
38 U.S.C.A. § 7104 and 38 C.F.R. § 19.4.  Consequently, the 
claim of entitlement to service connection for bilateral 
hearing loss having been favorably resolved, in the absence 
of any remaining justiciable question, the appeal as to that 
issue must be dismissed as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal of the claim for service connection for bilateral 
hearing loss is dismissed.



REMAND

A VA psychiatric examination for compensation purposes was 
afforded the Veteran to address his claimed PTSD in September 
2009.  That examiner noted the Veteran's service history and 
alleged stressors, including the sole semi-confirmed stressor 
of the United States forces in South Korea being placed on 
alert following the assassination of the then South Korean 
President on October 26, 1979.  While the Veteran had 
asserted that they had been placed on "full combat alert" 
for 14 days, research via the Defense Personnel Records 
Information Retrieval System (DPRIS) has informed that the 
level of alert of U.S. military personnel in South Korea at 
that time was Defense Readiness Condition Three, which was 
moderate and "several steps short of emergency readiness."  
In any event, the September 2009 VA psychiatric examiner 
found the Veteran to suffer from depression, and also from 
alcohol dependence in full remission, but not to meet the 
criteria for a diagnosis of PTSD.  

The current claims file thus presents a substantial question 
as to whether the Veteran suffers from the claimed 
psychiatric disability of PTSD.  However, in January 2010, he 
submitted an authorization to release medical records for a 
private treating medical practitioner, M.H., who reportedly 
has been treating the Veteran for PTSD from December 2009 to 
the present.  These medical records have not been requested 
or obtained, and their existence presents a reasonable 
likelihood of being pertinent to the appealed PTSD claim.   
Hence, remand is in order to seek those records, and for RO 
review of the claim including based on those records once 
obtained.  

In addition, as discussed in the Introduction, above, a 
broader psychiatric disorder claim must be considered, 
pursuant to the Court's decision in the Clemons case.  As 
noted above, both depression and alcohol dependence in 
remission were diagnosed by the VA examiner in September 
2009.  However, while the RO, in its analysis in the October 
2009 Supplemental Statement of the Case (SSOC), noted that 
the record did not support a link between service and either 
depression or alcohol dependence, the RO did not make a 
formal adjudication of implied claims for service connection 
for those psychiatric disorders.  Also, upon remand, VCAA 
notice is required as to a broader psychiatric disorder 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter, 
informing of the complete notice and duty-to-
assist provisions as applicable to his claim here 
remanded.  In particular, advise him of the bases 
of claim for psychiatric disorders other than 
PTSD.  The letter should explain the relative 
roles of VA and the Veteran in obtaining evidence 
to support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and inform 
him that it is ultimately his responsibility to 
see that pertinent evidence is received.

2.  Request records from the private medical 
practitioner, M.H., from whom the Veteran provide 
authorization in January 2010 to obtain records.  
Also, with the Veteran's assistance, make 
appropriate efforts to obtain any other yet-to-
be-obtained VA and private treatment and 
evaluation records pertaining to any psychiatric 
disorder(s).  Associate with the claims file 
copies of all requests made, and all records and 
responses received.

3.  Thereafter, and following any development 
indicated by obtained records and other evidence, 
the RO/AMC should adjudicate the claim for 
service connection for a psychiatric disorder to 
include PTSD de novo.  If the benefits sought by 
the remanded claim are not granted to the 
Veteran's satisfaction, he and his representative 
should be provided with an SSOC and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


